IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 ELLIOT MENKOWITZ, M.D.,                       : No. 36 MAL 2018
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
 PEERLESS PUBLICATIONS, INC. AND               :
 ERIC ENGQUIST,                                :
                                               :
                     Respondents               :


                                         ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:


      (1)    Did the Superior Court disregard this Court’s holding in Joseph III by failing
             to apply the appropriate standards of causation and deference in vacating
             the judgment entered by the trial court awarding substantial compensatory
             and consequential damages to Elliot Menkowitz, M.D. for harm to reputation
             and loss of past and future earnings?